Citation Nr: 1548761	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-29 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a neurological disorder of the upper extremities, to include as secondary to service-connected diabetes mellitus.  

2. Entitlement to service connection for a neurological disorder of the lower extremities, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded for further development to make an informed decision, and to ensure that it is afforded every due consideration.

During the pendency of the appeal, in May 2015 the RO granted service connection for diabetes mellitus.  The Veteran has claimed that the neurological disorders of his upper and lower extremities are secondary to diabetes.  See VA Form 21-526, received on September 19, 2008; 38 C.F.R. § 3.310 (2015).

Given the foregoing, an examination is necessary to assess the relationship, if any, between any current neurological disorders of the Veteran's upper and lower extremities and his service-connected diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Robinson v. Peake, 21 Vet. App. 545, 553 (2009) (stating the Board is required to consider all issues raised either by the claimant or by the evidence). 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated since February 2015.  

2. Then, schedule the Veteran for a VA neurological examination of his upper and lower extremities.  The entire claims file must be made available to the examiner for review.  The examiner should conduct all indicated tests and studies, and record all pertinent examination findings.

(a)  The examiner must identify all current neurological disorders of the Veteran's upper and lower extremities, i.e., neuropathy, radiculopathy, etc.

(b) The examiner must provide an opinion as to whether any current neurological disorder of the Veteran's upper and lower extremities had its clinical onset during active service or is related to any incident of service, to include herbicide exposure.

(c) The examiner must provide an opinion as to whether any current neurological disorder of the Veteran's upper and lower extremities was either (i) caused by, or (ii) aggravated, or permanently worsened, by his diabetes mellitus.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

3.  Finally, after completing any other necessary development, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

